PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/129,228
Filing Date: 26 Sep 2016
Appellant(s): Wolpert, Howard, Allan



__________________
Daniel McGrath
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 22, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues that claim is similar to Vanda since it is directed to “[a] method of determining a level of hypoglycemic unawareness displayed by a patient” which concludes with “providing a treatment regimen for the patient based on the [determined] level of hypoglycemic unawareness.”  Examiner disagrees.  Vanda provides actual treatment using iloperidone for patients suffering from schizophrenia; meanwhile, the present application merely analyzes glucose data in order to determine a hypoglycemic unawareness.  Therefore, providing actual treatment and analyzing information is not the same thing and therefore the present claims are not similar to Vanda.
	Appellant argues that while the steps of Vanda patent determines the patient’s CYP2D6 metabolizer genotype, claim 1 of the present application determines the patient’s level of hypoglycemic unawareness based on their response.  Examiner states that while both claims have similarities regarding determination of biological parameters, it does not take the claim out of abstract idea.  Vanda was integrated into a practical application because it applied the judicial exception to effect a particular treatment for a disease; meanwhile, the present application determines the biological parameter, but does not administer any sort of treatment and therefore, does not integrate it into a practical application.
Vanda the CYP2D6 metabolizer genotype is determined and used to administer dosage ranges and similarly, claim 1 in the present application uses determination of hypoglycemic unawareness to provide a treatment regimen for the patient.  Examiner states that administering actual treatment and providing a treatment plan from analyzing physiological parameters are two different things; analyzing glucose measurements to determine a treatment plan  is simply using the computer as a tool to perform the abstract idea.  
	Appellant argues that claim 1 recites elements which amount to a tangible and specific implementation of a solution to the problem of hypoglycemic awareness; specifically a glucose measuring device and a step of measuring the glucose concentration of a patient using the glucose measuring device.  Examiner states that gathering glucose concentrations of a patient add insignificant extra-solution activity to the abstract idea since it amounts to mere data gathering, see MPEP 2106.05(g) and the glucose measuring device is merely a generic tool and not an innovative computer hardware/software to cure the shortcoming of existing glucose measuring devices.  
	Appellant argues that the specific data structure within a processor which correlates various glucose concentrations to prompts.  Examiner states that the processor is used as a generic computing component of analyzing information and presenting the next question using a set of rules.  Examiner states that relying on the second query based on the answer to the first query does not integrate it into a practical application, but merely uses the computer in its generic capability of presenting queries based on rules.
Appellant argues that Examiner’s reasoning for section 101 is not supported under existing case law.  Examiner disagrees.  There is no requirement that an examiner provide evidentiary support in every case before a conclusion can be made that a claim is directed to an EPG, the method claims at issue were directed to performing real-time performance monitoring of an electric power grid by collecting data from multiple data sources, analyzing the data, and displaying the results.  The Federal Circuit held that the claims were directed to an abstract idea, explaining that “[t]he advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions.” Id. at 1354. And, similar to the situation in Electric Power, Examiner finds nothing sufficient to remove the claims from the class of subject matter ineligible for patenting.  As the court explained in Electric Power, “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Elec. Power Grp., 830 F.3d at 1355.  Furthermore, Examiner has explained that claims focused on “collecting information, analyzing it, and displaying certain results of the collection and analysis” are directed to an abstract idea. “Information as such is an intangible,” hence abstract, and “collecting information, including 
Appellant argues that there is currently no case to the Examiner’s interpretation of management of personal behavior of claim 1.  Examiner disagrees.  Examiner states that the present claim provides a patient with a tool to gather personal glucose concentrations, transmit it to the computer processor to be analyzed, and present queries to determine hypoglycemic unawareness; therefore, a patient is managing personal behavior (i.e. glucose management).  Furthermore, the “determining” steps of claim 1 are concepts that can also be performed in the human mind.  A person is able to determine specific questions to ask a person to determine hypoglycemic unawareness after receiving glucose concentrations and evaluating the person.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/Jonathan Ng/Primary Examiner, Art Unit 3686      
                                                                                                                                                                                                  /FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an